Dissenting Opinion by
Mr. Justice Cohen:
I would affirm the action of the lower court. The petition for a writ of habeas corpus filed by the defendant was properly dismissed. None of the contentions plead in the writ and argued in the court below were argued before this Court.
The petitioner did, however, raise on appeal to this Court issues which were not raised or decided in the *145court below. I would affirm the lower court’s action on the issues which were raised in the court below recognizing that the petitioner may immediately file a new petition raising before that court the issues which he failed to present in the first instance.